[Cite as Costilla v. Weimerskirch, 2021-Ohio-165.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




ANTHONY J. COSTILLA,

        PLAINTIFF-APPELLANT,                              CASE NO. 5-20-12

        v.

HEATHER R. WEIMERSKIRCH,                                  OPINION

        DEFENDANT-APPELLEE.




                Appeal from Hancock County Common Pleas Court
                                Juvenile Division
                            Trial Court No. 20184224

                                      Judgment Affirmed

                           Date of Decision: January 25, 2021




APPEARANCES:

        Kurt A. Dauterman for Appellant
Case No. 5-20-12


PRESTON, J.

       {¶1} Plaintiff-appellant, Anthony J. Costilla (“Costilla”), appeals the January

31, 2020 judgment of the Hancock County Court of Commons Pleas, Juvenile

Division, overruling his objections to the magistrate’s decision. For the reasons that

follow, we affirm.

       {¶2} Costilla   and    defendant-appellee,     Heather    R.    Weimerskirch

(“Weimerskirch”), share one minor son, J.C.          (Doc. No. 1).      Costilla and

Weimerskirch never married. At the time of J.C.’s birth, Weimerskirch lived in

Tiffin, Ohio with her daughter, K.T. While Costilla is not K.T.’s father, K.T.

regards Costilla as her father, and the two share a close relationship. After J.C. was

born, Costilla and Weimerskirch “attempted to live together as a couple with [J.C.],

but eventually separated * * *.” (Appellant’s Brief at 3). After their separation,

Costilla and Weimerskirch successfully “maintained a joint or shared parenting

relationship * * *.” (Id.). However, Costilla and Weimerskirch’s relationship

became strained when Weimerskirch relocated to Toledo, Ohio in August 2018. At

the time of Weimerskirch’s relocation, K.T. was enrolled as a student in the

Hopewell-Loudon Local School District. Costilla and Weimerskirch agreed that it

would be better for K.T. to finish the school year at Hopewell-Loudon rather than

to transfer into a Toledo-area school district. As a result, after Weimerskirch moved

to Toledo, K.T., as well as J.C., remained with Costilla during “a great majority” of


                                         -2-
Case No. 5-20-12


the school week, and Costilla was primarily responsible for caring for both J.C. and

K.T. (Id. at 4). Weimerskirch still exercised parenting time with J.C. and with K.T.

when she was not working, but doing so entailed significant travel between

Weimerskirch’s Toledo-area residence and Hancock County, Seneca County, and

Bowling Green, Ohio, where exchanges took place.

         {¶3} On November 26, 2018, Costilla filed a complaint for custody,

visitation, and support against Weimerskirch. (Doc. No. 1). In his complaint,

Costilla requested that he be designated as the residential parent of J.C. and that he

be awarded child support retroactive to May 1, 2017.1 (Id.). On November 26,

2018, Costilla filed an amended complaint. (Doc. No. 3). Weimerskirch did not

file an answer or any other pleading or motion.

         {¶4} A final hearing was held on October 10, 2019. Weimerskirch appeared

for the final hearing without counsel. On October 21, 2019, the magistrate issued

his decision recommending that (1) the trial court find that it is in the best interest

of J.C. for Weimerskirch to be named residential parent; (2) Costilla be granted

unsupervised parenting time as J.C.’s nonresidential parent; (3) Costilla not be

ordered to pay child support to Weimerskirch; and (4) Weimerskirch be entitled to

claim J.C. as a tax dependent. (Doc. No. 17).




1
 As noted by the magistrate, because Costilla “has no blood ties to [K.T.],” there was “no basis for a [custody]
motion through the court” for K.T. at that time. (Doc. No. 17).

                                                      -3-
Case No. 5-20-12


       {¶5} On November 1, 2019, Costilla filed his objections to the magistrate’s

decision. (Doc. No. 18). On December 23, 2019, Costilla supplemented his

objections to the magistrate’s decision. (Doc. No. 22). Weimerskirch did not file

any reply to Costilla’s objections. On January 31, 2020, the trial court overruled

Costilla’s objections and adopted the magistrate’s recommendation. (Doc. Nos. 25,

26).

       {¶6} On February 28, 2020, Costilla filed a notice of appeal. (Doc. No. 27).

He raises one assignment of error for our review.

                               Assignment of Error

       Decision was an abuse of discretion and against the manifest
       weight of the evidence for the father not to be named custodial
       residential parent given the parties’ prior conduct to protect and
       serve the best interests of the minor child.

       {¶7} In his assignment of error, Costilla argues that the trial court abused its

discretion by overruling his objections to the magistrate’s decision.

       {¶8} Generally, “[a]n appellate court reviews the trial court’s decision to

adopt, reject or modify the Magistrate’s decision under an abuse of discretion

standard.” Tewalt v. Peacock, 3d Dist. Shelby No. 17-10-18, 2011-Ohio-1726, ¶

31, citing Figel v. Figel, 3d Dist. Mercer No. 10-08-14, 2009-Ohio-1659, ¶ 9,

citing Marchel v. Marchel, 160 Ohio App.3d 240, 2005-Ohio-1499, ¶ 7 (8th Dist.).

Moreover, “‘[d]ecisions concerning child custody matters rest within the sound

discretion of the trial court.’” Krill v. Krill, 3d Dist. Defiance No. 4-13-15, 2014-

                                         -4-
Case No. 5-20-12


Ohio-2577, ¶ 26, quoting Walker v. Walker, 3d Dist. Marion No. 9-12-15, 2013-

Ohio-1496, ¶ 46, citing Wallace v. Willoughby, 3d Dist. Shelby No. 17-10-15, 2011-

Ohio-3008, ¶ 22 and Miller v. Miller, 37 Ohio St.3d 71, 74 (1988). “‘“Where an

award of custody is supported by a substantial amount of credible and competent

evidence, such an award will not be reversed as being against the weight of the

evidence by a reviewing court.”’” Id., quoting Walker at ¶ 46, quoting Barto v.

Barto, 3d Dist. Hancock No. 5-08-14, 2008-Ohio-5538, ¶ 25 and Bechtol v. Bechtol,

49 Ohio St.3d 21 (1990), syllabus. “‘Accordingly, an abuse of discretion must be

found in order to reverse the trial court’s award of child custody.’” Id., quoting

Walker at ¶ 46, citing Barto at ¶ 25 and Masters v. Masters, 69 Ohio St.3d 83, 85

(1994). “‘An abuse of discretion suggests the trial court’s decision is unreasonable

or unconscionable.’” Id., quoting Brammer v. Meachem, 3d Dist. Marion No. 9-10-

43, 2011-Ohio-519, ¶ 14, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983).

       {¶9} “When making the allocation of the parental rights and responsibilities

for the care of the children under this section in an original proceeding * * *, the

court shall take into account that which would be in the best interest of the children.”

R.C. 3109.04(B)(1). “‘[T]he best interest standard must be applied in initial actions

to allocate parental rights in cases involving children of unmarried parents as well

as in the context of divorce, dissolution, or annulment.’” Loewen v. Newsome, 9th


                                          -5-
Case No. 5-20-12


Dist. Summit No. 28107, 2018-Ohio-73, ¶ 16, quoting Anthony v. Wolfram, 9th Dist.

Lorain No. 98CA007129, 1999 WL 771601, *2 (Sept. 29, 1999).                        R.C.

3109.04(F)(1) provides:

      In determining the best interest of a child pursuant to this section,

      whether on an original decree allocating parental rights and

      responsibilities for the care of children or a modification of a decree

      allocating those rights and responsibilities, the court shall consider all

      relevant factors, including, but not limited to:

      (a) The wishes of the child’s parents regarding the child’s care;

      (b) If the court has interviewed the child in chambers pursuant to

      division (B) of this section regarding the child’s wishes and concerns

      as to the allocation of parental rights and responsibilities concerning

      the child, the wishes and concerns of the child, as expressed to the

      court;

      (c) The child’s interaction and interrelationship with the child’s

      parents, siblings, and any other person who may significantly affect

      the child’s best interest;

      (d) The child’s adjustment to the child’s home, school, and

      community;




                                         -6-
Case No. 5-20-12


      (e) The mental and physical health of all persons involved in the

      situation;

      (f)   The parent more likely to honor and facilitate court-approved

      parenting time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support

      payments, including all arrearages, that are required of that parent

      pursuant to a child support order under which that parent is an obligor;

      (h) Whether either parent or any member of the household of either

      parent previously has been convicted of or pleaded guilty to any

      criminal offense involving any act that resulted in a child being an

      abused child or a neglected child; whether either parent, in a case in

      which a child has been adjudicated an abused child or a neglected

      child, previously has been determined to be the perpetrator of the

      abusive or neglectful act that is the basis of an adjudication; whether

      either parent or any member of the household of either parent

      previously has been convicted of or pleaded guilty to a violation of

      section 2919.25 of the Revised Code or a sexually oriented offense

      involving a victim who at the time of the commission of the offense

      was a member of the family or household that is the subject of the

      current proceeding; whether either parent or any member of the


                                        -7-
Case No. 5-20-12


       household of either parent previously has been convicted of or

       pleaded guilty to any offense involving a victim who at the time of the

       commission of the offense was a member of the family or household

       that is the subject of the current proceeding and caused physical harm

       to the victim in the commission of the offense; and whether there is

       reason to believe that either parent has acted in a manner resulting in

       a child being an abused child or a neglected child;

       (i)   Whether the residential parent or one of the parents subject to a

       shared parenting decree has continuously and willfully denied the

       other parent’s right to parenting time in accordance with an order of

       the court;

       (j)   Whether either parent has established a residence, or is planning

       to establish a residence, outside this state.

R.C. 3109.04(F)(1)(a)-(j).

       {¶10} “The trial court ‘has discretion in determining which factors are

relevant,’ and ‘each factor may not necessarily carry the same weight or have the

same relevance, depending upon the facts before the trial court.’” Krill at ¶ 29,

quoting Brammer v. Brammer, 3d Dist. Marion No. 9-12-57, 2013-Ohio-2843, ¶ 41,

citing Hammond v. Harm, 9th Dist. Summit No. 23993, 2008-Ohio-2310, ¶ 51.

“Although the trial court must consider all relevant factors, there is no requirement


                                          -8-
Case No. 5-20-12


that the trial court set out an analysis for each of the factors in its judgment entry,

so long as the judgment entry is supported by some competent, credible evidence.”

Id., citing Meachem at ¶ 30, citing Portentoso v. Portentoso, 3d Dist. Seneca No.

13-07-03, 2007-Ohio-5770, ¶ 22.

       {¶11} In its January 31, 2020 judgment overruling Costilla’s objections to

the magistrate’s decision, the trial court found “upon its independent review * * *

that the Magistrate analyzed the best interest factors and appropriately applied the

law in all respects.” (Emphasis deleted.) (Doc. No. 25). The trial court did not

elaborate further. Therefore, in determining whether the trial court abused its

discretion by overruling Costilla’s objections, we will, by necessity, focus

exclusively on the magistrate’s R.C. 3109.04(F)(1) best-interest findings and the

manner in which the magistrate applied and balanced these factors.

       {¶12} First, with regard to R.C. 3109.04(F)(1)(a)—the wishes of the child’s

parents regarding the child’s care—the magistrate noted that while Costilla “wishes

to be named residential parent,” Weimerskirch’s “current wish is to have equal time

with [Costilla].” (Doc. No. 17). The magistrate concluded that “[t]he evidence and

testimony as to this factor points to placement with either parent as being in [J.C.’s]

best interest.” (Id.).

       {¶13} As to R.C. 3109.04(F)(1)(b)—the wishes and concerns of the child

regarding the allocation of parental rights as expressed to the trial court in an in-


                                         -9-
Case No. 5-20-12


chambers interview pursuant to R.C. 3109.04(B)—the magistrate noted that he did

not interview J.C. (Doc. No. 17). “Absent a request by either party for the trial

court to interview the children in chambers, the trial court [is] allowed, but not

required, to do so.” Krill, 2014-Ohio-2577, at ¶ 35, citing R.C. 3109.04(B)(1) and

In re Marriage of Munnings, 11th Dist. Geauga No. 2005-G-2622, 2006-Ohio-3230,

¶ 18. Given that J.C. was just over three years old at the time of the hearing, the

magistrate’s decision not to interview J.C. was appropriate. See id. at ¶ 36.

       {¶14} With regard to R.C. 3109.04(F)(1)(c)—the child’s interaction and

interrelationship with the child’s parents, siblings, and any other person who may

significantly affect the child’s best interest—the magistrate noted that J.C. “enjoys

the time with each of his parents” and that “[e]ven with [Weimerskirch’s] relocation,

[Weimerskirch] has thought first of [J.C.] and allowed him to remain with

[Costilla].”   (Doc. No. 17).      The magistrate also noted that Costilla and

Weimerskirch do not have known criminal histories or histories of agency

involvement, that both parents have maintained regular employment for a number

of years, and that there was no indication that Costilla’s or Weimerskirch’s homes

were inappropriate or unsafe for J.C. (Id.). Furthermore, the magistrate observed

that J.C. appears to have an appropriate relationship with Costilla’s fiancé and with

Costilla’s parents, who “have been in [J.C.’s] life consistently.” (Id.).




                                         -10-
Case No. 5-20-12


       {¶15} The magistrate placed particular emphasis on J.C.’s relationship with

K.T. To the magistrate, the agreement to allow Costilla to care for both J.C. and

K.T. while K.T. attended school at Hopewell-Loudon “sp[oke] volumes” as “there

was absolutely no consideration that [J.C. and K.T.] should be separated.” (Id.). In

addition, the magistrate observed that J.C. “has stability with [K.T.] with who[m]

he has resided * * * his entire life” and that “[t]here was mention that where one

child went[,] so did the other.” (Id.). The magistrate stated that “[o]n an otherwise

equal slate[,] the presence of a sibling is of extreme importance in determining

[J.C.’s] best interest.”   (Id.).   Therefore, the magistrate concluded that “[t]he

evidence and testimony as to [R.C. 3109.04(F)(1)(c)] point to the placement with

[Weimerskirch] as residential parent as being in [J.C.’s] best interests.” (Id.).

       {¶16} Regarding R.C. 3109.04(F)(1)(d)—the child’s adjustment to the

child’s home, school, and community—the magistrate found that while J.C. is not

yet old enough to attend school, he does attend the YMCA. (Id.). The magistrate

noted that J.C. “has had recent instability at the YMCA, where it was revealed that

[J.C.] ha[d] screaming bouts and knock[ed] down the toys of other children.” (Id.).

The magistrate stated that Costilla’s witnesses testified that J.C.’s behavior had

“gotten worse recently,” and he noted that Costilla’s witnesses “blamed [J.C.’s

behavior] on the child being transported back and forth between his parents.” (Id.).

However, the magistrate was skeptical of this explanation. (Id.). The magistrate


                                          -11-
Case No. 5-20-12


noted that “[t]he concerns kept coming back to [Weimerskirch’s] move which was

described as time and distance” and that “the parties are unable to solve a travel

issue from Tiffin to Toledo.” (Id.). The magistrate suggested that Costilla and

Weimerskirch shared the blame for this state of affairs, and he stated that “[i]t is

clear that both parties will have to give and take in order to solve this issue that will

require stability.” (Id.).

         {¶17} In addition, the magistrate noted that J.C. had adjusted to Costilla’s

home “very well” and that “[t]here was also no negative testimony as to [J.C.’s]

adjustment to [Weimerskirch’s] residence in Toledo.”            (Doc. No. 17).      The

magistrate reiterated that he did not have any safety concerns about the home of

either parent and that he did not have any concerns about the other occupants of

either home. (Id.). Finally, the magistrate found that “[t]he age of [J.C.] does not

lend too much of a community presence.” (Id.). Thus, the magistrate concluded

that “[t]he evidence and testimony as to [R.C. 3109.04(F)(1)(d)] point to the

placement with either parent as residential parent as being in [J.C.’s] best interest.”

(Id.).

         {¶18} With respect to R.C. 3109.04(F)(1)(e)—the mental and physical health

of all persons involved in the situation—the magistrate found that “[t]here was no

evidence presented that [Costilla] or [Weimerskirch] * * * suffer from mental health

issues” and that “[t]he parties also seem to be in good physical health.” (Id.).


                                          -12-
Case No. 5-20-12


Accordingly, the magistrate concluded that “[t]he evidence and testimony as to

[R.C. 3109.04(F)(1)(e)] point to the placement with either parent as being in [J.C.’s]

best interests.” (Id.).

       {¶19} Next, as to R.C. 3109.04(F)(1)(f)—the parent more likely to honor and

facilitate court-approved parenting time rights or visitation and companionship

rights—the magistrate found that “it is likely that the parties will have significant

difficulty dealing and trusting each other from this point forward.” (Id.). However,

he noted that “neither parent has refused parenting time for the other, as no Court

Order has mandated a schedule of parenting time” and that the record did not contain

“any filing mandating specific parenting times between the parties.” (Id.). The

magistrate thus concluded that his analysis of R.C. 3109.04(F)(1)(f) “point[s] to

placement with either parent as being in [J.C.’s] best interests.” (Id.).

       {¶20} Concerning R.C. 3109.04(F)(1)(g)—whether either of the parents has

failed to make child support payments as required by a child support order—the

magistrate found that “[n]either party is currently subject to an order to pay child

support to the other” but that Costilla “gave money to [Weimerskirch] prior to her

move to Toledo, when the children resided in her home.” (Doc. No. 17). The

magistrate concluded that this factor “point[s] to placement with either parent as

being in [J.C.’s] best interests.” (Id.).




                                            -13-
Case No. 5-20-12


       {¶21} With regards to R.C. 3109.04(F)(1)(h)—whether either parent has

been convicted of or pleaded guilty to domestic violence or another criminal offense

involving any act that resulted in the child being an abused or neglected child and

whether there is reason to believe that either parent has acted in a manner resulting

in a child being an abused child or neglected child—the magistrate found that

“[t]here are absolutely no allegations of child abuse by [Costilla] or

[Weimerskirch]” and that “[i]n fact, both of these parents lack any nefarious conduct

in their past,” including “criminal conduct or agency involvement.”                (Id.).

Accordingly, the magistrate concluded that “[t]he evidence and testimony as to

[R.C. 3109.04(F)(1)(h)] point to the placement with either parent as being in [J.C.’s]

best interests.” (Id.).

       {¶22} Finally, the magistrate considered R.C. 3109.04(F)(1)(i)—whether

one of the parents has continuously and willfully denied the other parent’s right to

parenting time in accordance with an order of the court—and R.C.

3109.04(F)(1)(j)—whether either parent has established a residence, or is planning

to establish a residence, outside of Ohio.        With respect to these factors, the

magistrate found that “[t]here has been no parenting decree in this case” and that

“[t]here is no evidence that either parent intends to relocate outside the state.” (Id.).

Therefore, the magistrate concluded that neither factor applied. (Id.).




                                          -14-
Case No. 5-20-12


      {¶23} After examining the best-interest factors, the magistrate then

summarized his decision to designate Weimerskirch as J.C.’s residential parent as

follows:

      The evidence is clear that both [Costilla] and [Weimerskirch] have

      provided a lot of love to [J.C.]. As their relationship flourished[,] the

      child was part of a stable and happy family. When the relationship

      fell apart, the parents lost their ability to work together to parent their

      child. Instead of pointing fingers[,] the Magistrate must set forth what

      is in the best interest of [J.C.]. In making this determination[,] the

      court would like to emphasize that neither parent is a danger to the

      child. Both parents love [J.C.] and can satisfactorily raise [him]. With

      all elements being equal, the key factor in favor of [Weimerskirch] is

      [K.T.]. Even with the termination of [her relationship with Costilla],

      [Weimerskirch] was able to put [J.C.’s] interest ahead of her own.

      The child was placed with [Costilla] for the balance of the school

      year[,] with the opinion that [Costilla] is a great father. Now that

      [Weimerskirch] is settled[,] there is no reason[] she should not raise

      her child[] in a home that contains his sibling with whom he has lived

      his entire life.

(Doc. No. 17).


                                         -15-
Case No. 5-20-12


       {¶24} Thus, in deciding that Weimerskirch should be designated as J.C.’s

residential parent, the magistrate carefully considered all of the relevant R.C.

3109.04(F)(1) factors. Costilla does not argue otherwise. Rather, Costilla takes

issue with how the magistrate characterized some of the facts of this case during his

analysis of the best-interest factors.

       {¶25} Costilla    first   claims   that   the   magistrate    mischaracterized

Weimerskirch’s move to Toledo and her reasons for relocating. He notes that while

the magistrate “state[d] [that] [Weimerskirch] was forced to relocate to Toledo,”

that was not the case. (Appellant’s Brief at 7). According to Costilla, Weimerskirch

instead “unilaterally elected to relocate to Toledo, Ohio * * * for work and [to]

pursue other male suitors/relationships.” (Id. at 3). He also questions whether

Weimerskirch’s pursuit of greater employment opportunities in Toledo was

legitimate given that Weimerskirch works as a restaurant server and “[t]here is no

specialized training needed to be a server * * *.” (See id. at 7).

       {¶26} While it is true that the magistrate stated that Weimerskirch “was

forced to relocate based on [an] increase in rent,” we think that Costilla makes too

much of this statement. (Doc. No. 17). Reading this statement in context, we do

not believe that it was the magistrate’s conclusion that Weimerskirch had no choice

but to move to Toledo after her apartment building was sold and the new owner

increased the rent. Instead, the magistrate merely recognized that her relocation to


                                          -16-
Case No. 5-20-12


a new residence was effectively forced by the increase in rent, not that the increase

required a move to Toledo specifically. Furthermore, from the record before us,

Costilla’s arguments about Weimerskirch’s motivations for moving to Toledo and

the validity of her reasons for moving are, at best, empty speculation. There is

nothing in the record indicating that Weimerskirch did not sincerely believe that

relocating to Toledo would better her employment opportunities.                In fact,

Weimerskirch testified that she “was working extremely part-time” while living in

Tiffin and that since moving to Toledo, she has been able to work more favorable

hours and make more money than she made in Tiffin. (Oct. 10, 2019 Tr. at 21, 23).

Moreover, although Weimerskirch acknowledged that she had gone on dates with

men in Toledo after she moved, there is nothing in the record to support a finding

that she moved to Toledo for the purpose of improving her dating prospects. (See

id. at 44-45).

       {¶27} Costilla   also   maintains       that   the   magistrate     misconstrued

Weimerskirch’s decision to allow K.T. to remain with him during the week so that

K.T. could continue attending school at Hopewell-Loudon.                 He argues that

Weimerskirch allowed K.T. to stay with him so that Weimerskirch could “have free

daycare with [him] and his family members * * * Monday through Friday for the

majority of 2018 and 2019.” (Appellant’s Brief at 5). In addition, Costilla faults

the magistrate for “believ[ing] [that] [Weimerskirch’s] willingness to let someone


                                        -17-
Case No. 5-20-12


else keep both kids for over 15 month[s] * * * was done for the purpose[ ] of keeping

the children together while she worked when in practice it permitted her to be free

to let someone else raise her children Monday through Friday, and several weekends

so she could live without the burdens of young children.” (Id. at 6). However, while

this might be Costilla’s personal interpretation of Weimerskirch’s decision to allow

K.T. and J.C. to stay with him, the record simply does not support a finding that

Weimerskirch desired to avoid her parental responsibilities and that such a desire

lay behind her decision to let K.T. and J.C. stay together in Costilla’s care.

       {¶28} Furthermore, Costilla contends that the magistrate’s findings

concerning J.C.’s behavioral issues are not supported by the record. He states that

the magistrate “viewed [him] and his witnesses of being narrow in their view and

stated the child may have other reasons for behavior due to positive and negative

reinforcement by [him] or his family * * *.” (Appellant’s Brief at 8). He argues

that there is no evidence to support the magistrate’s position and that “[s]uch

analysis is purely speculative at best and inappropriate given the lack of evidence to

such conjecture.” (Id.).

       {¶29} In the portion of the magistrate’s decision addressing J.C.’s behavioral

issues, the magistrate wrote:

       [J.C.] has had recent instability at the YMCA, where it was revealed

       that the child has screaming bouts and knocks down the toys of other


                                         -18-
Case No. 5-20-12


      children. The witnesses explain that this behavior has gotten worse

      recently and is blamed on the child being transported back and forth

      between his parents. Car time can be either a positive endeavor or a

      negative one depending on the presentation by the parents. The parent

      can be excited about the time with his child and the child with [sic]

      accept the happiness with cheer of his own. Likewise, if the parents

      are angry and not active in the child’s transport, the child will respond

      negatively. Singing, reading, talking about the child’s day are all

      great activities that parents can do inside or outside of a motor vehicle.

      This narrow view of the child’s behavioral changes has limited the

      veracity of the witnesses presented by [Costilla]. Perhaps the parents

      and loving family members should look into the parents[’] break up

      and caustic relationship when assessing causes of [J.C.’s] behavior.

(Doc. No. 17).

      {¶30} Admittedly, the magistrate may have said more than he needed to say.

The issue before the magistrate was whether J.C.’s behavioral problems were the

result of him being driven back and forth between Toledo and Hancock/Seneca

Counties. Neither Costilla nor Weimerskirch argued for or presented evidence to

prove an alternative cause for J.C.’s behavior, and accordingly, it might have been

best for the magistrate to refrain from opining on other explanations for J.C.’s


                                        -19-
Case No. 5-20-12


behavior. Nonetheless, the magistrate did not make a definitive finding that J.C.’s

behavioral problems were caused by Costilla and Weimerskirch’s break-up and the

tenor of their relationship. Instead, the magistrate merely evaluated Costilla’s

witnesses and their explanations for J.C.’s behavior and concluded that their

explanations were not persuasive; he essentially made a credibility determination.

Based on our review of the record, we find no error in the magistrate’s determination

or in the trial court’s decision to defer to his determination. See Chicago Cycles,

Inc. v. GE Capital, 7th Dist. Mahoning No. 12 MA 29, 2013-Ohio-425, ¶ 41 (“The

magistrate was in the best position to make this credibility determination as it was

the magistrate who was able to observe the witnesses’ demeanor, gestures, and voice

inflections, and use these observations in weighing their credibility.”); Mackenbach

v. Mackenbach, 3d Dist. Hardin No. 6-11-03, 2012-Ohio-311, ¶ 9 (“[T]he trial court

may rely upon the magistrate’s credibility determinations when it reviews the

magistrate’s decision.”).

       {¶31} Other than challenging some of the magistrate’s findings, Costilla

appears to argue that the magistrate erred by giving determinative weight to J.C.’s

relationship with K.T. and by diminishing the importance of other relevant factors.

Costilla suggests that more weight should have been given to the fact that he

“provided nutrition, care, nurturing, supervision, discipline, and education to both

children while in his care a great majority of the time during the week.” (Appellant’s


                                        -20-
Case No. 5-20-12


Brief at 3-4). In a similar vein, Costilla argues that he was “given no consideration

for being a mature and responsible father who is providing nutrition, care, hygiene,

health, safety, guidance, and education for [J.C.] and * * * [K.T.] who calls him

‘father’ voluntarily.” (Id. at 6-7).

       {¶32} We commend Costilla for assuming the role of K.T.’s father figure

and for his commitment to both J.C. and K.T. Costilla has demonstrated beyond

question that he is a responsible, loving parent capable of prioritizing the health and

wellbeing of his children. Nevertheless, Costilla’s history of caring for J.C. and

K.T. does not necessitate a conclusion that it is in J.C.’s best interest that Costilla

be designated as J.C.’s residential parent. In determining J.C.’s best interest, the

magistrate and the trial court were required to balance all factors relevant to J.C.’s

best interest, including Costilla’s and Weimerskirch’s parenting capabilities. In

much the same way that the evidence established Costilla’s capacity to care for J.C.

properly, the record also confirms Weimerskirch’s parental fitness. Costilla’s

witnesses testified that Weimerskirch loves J.C., that she “instills good manners

with him,” and that they are not concerned about her ability to parent J.C. (Oct. 10,

2019 Tr. at 62-63, 78). Accordingly, we cannot say that Costilla’s history of caring

for J.C. clearly tips the balance in his favor. Moreover, with respect to Costilla’s

claim that the magistrate and trial court gave too much weight to J.C.’s relationship

with K.T., we reiterate that it is within the discretion of the magistrate or trial court


                                          -21-
Case No. 5-20-12


to give greater weight to any one of the best-interest factors depending on the facts

of the case. See Krill, 2014-Ohio-2577, at ¶ 29. In this case, where most of the

relevant factors did not tilt strongly in favor of either party, we cannot say that it

was unreasonable for the magistrate and the trial court to give decisive weight to

J.C.’s relationship with K.T.

       {¶33} Ultimately, to reverse the trial court’s decision to overrule Costilla’s

objections and adopt the magistrate’s recommendation that Weimerskirch be

designated as J.C.’s residential parent, we must conclude that the trial court abused

its discretion.   That is, we must conclude that the trial court’s decision was

unreasonable, arbitrary, or unconscionable. Furthermore, in conducting abuse-of-

discretion review, we must be mindful not to substitute our judgment for the

judgment of the trial court. Schroer v. Schroer, 3d Dist. Hancock No. 5-19-21,

2020-Ohio-62, ¶ 13 (“When applying the abuse of discretion standard, a reviewing

court may not simply substitute its own judgment for that of the trial court.”), citing

Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621 (1993). Even in circumstances

where we might have reached a different outcome than the one reached by the trial

court, we must affirm the trial court’s decision if it is not unreasonable, arbitrary, or

unconscionable. Here, the trial court’s decision to overrule Costilla’s objections

and designate Weimerskirch as J.C.’s residential parent is not unreasonable,




                                          -22-
Case No. 5-20-12


arbitrary, or unconscionable. Accordingly, we conclude that the trial court did not

abuse its discretion.

       {¶34} Costilla’s assignment of error is overruled.

       {¶35} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -23-